EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2, line 3: "the visual cortical prosthetic" is changed to --the visual prosthesis--.
Claim 5, lines 1-2: "the visual cortical prosthetic" is changed to --the visual prosthesis--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Shivdasani (US 2013/0066397), which shows simultaneously activating electrodes along a detected continuous line or path (abstract).  In particular, Shivdasani also shows that different lines of electrodes may be sequentially activated (Paragraph 43).  However, the claims require sequentially actuating electrodes along the one or more paths, and here Shivdasani simultaneously activates electrodes within individual paths.  Shivdasani also further shows that although it is preferable to simultaneously activate all electrodes along a given path, it is conceivable to break up a given path into segments of simultaneously activated electrodes, such that the segments are sequentially activated (Paragraph 40, end).  However, the claims require sequentially actuating electrodes along the one or more paths, and here Shivdasani simultaneously activates electrodes along each segment of a given path.  Therefore, there is no disclosure or suggestion of the particular combination of elements as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792